Appeal from a judgment of the County Court of St. Lawrence County (Richards, J.), rendered March 17, 2006, which revoked defendant’s probation and imposed a sentence of imprisonment.
In 2005, defendant pleaded guilty to attempted rape in the second degree and was sentenced to six months in jail as well as 10 years of probation. He was subsequently charged with violating various terms of his probation. After admitting to the violations, defendant’s probation was revoked and he was resentenced to IV4 to 33A years in prison. Defendant now appeals, contending that his resentence is harsh and excessive.
*1231We preliminarily note that, contrary to the People’s assertion, the waiver of appeal entered by defendant in connection with his original plea of guilty to attempted rape in the second degree does not preclude him from challenging the severity of his resentence (see People v Rowland, 11 AD3d 825, 825 [2004]). That said, acknowledging the seriousness of the underlying crime and defendant’s proven failure to abide by his probation conditions, we discern neither an abuse of discretion by County Court nor the existence of any extraordinary circumstances justifying a reduction of the resentence in the interest of justice (see People v Osborne, 38 AD3d 1132,1132-1133 [2007], lv denied 9 NY3d 849 [2007]). Accordingly, the judgment is affirmed.
Crew III, J.E, Carpinello, Mugglin, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed.